Status of Claims
This Office Action is in response to the application filed 06/04/2021. Claims 1-21 are presently pending and are presented for examination.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/04/2021 has been entered.
 Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The amendments to independent claims 1, 9, 15 and 21 to incorporate “and select, from the plurality of polylines, an optimized polyline based on a count of optimized y-coordinates that have a same value,” overcomes the prior art of record and renders the claims in a manner which is specific enough to overcome methodologies disclosed in prior art. The claimed invention specifically overcomes the prior art of record, because of the disclosed method of generating both multiple candidate coordinates and candidate trajectories, and selecting the optimal trajectory based upon a count of candidate polylines with the same optimized coordinates. The prior art for example, discloses generating multiple candidate trajectories or polylines with coordinates for collision avoidance and selecting the optimal path for collision avoidance by using some least cost algorithm, however the concept of selecting the optimized trajectory based upon a count of optimized coordinates appears to be new. The subject matter of the claimed invention is therefore allowable.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ding et. al. (U.S. Patent No. 11034348 B2) discloses generating trajectories for a vehicle to avoid a collision. Hudecek (U.S. Publication No. 2020/0142417) discloses generating trajectories for collision avoidance. Zhang (U.S. Publication No. 2020/0003564) discloses generating optimized coordinate based trajectories. Ford et. al. (U.S. Publication No. 2019/0250617) discloses generating optimized trajectories based upon lane boundaries. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERROD IRVIN DAVIS whose telephone number is (571)272-7083.  The examiner can normally be reached on Monday-Friday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JERROD IRVIN DAVIS/Examiner, Art Unit 3664                                                                                   
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664